     Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 1 of 42



IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MUMIA ABU-JAMAL

    Plaintiff,                        Civil Action No. 3:15-CV-0967

     v.                                MARIANI, J.

JOHN KERESTES, Supt. SCI Mahanoy,
et al.,

    Defendants.

 PLAINTIFF’S BRIEF IN OPPOSITION TO MEDICAL DEFENDANTS’
              MOTION FOR SUMMARY JUDGMENT



                                 /s/ Bret D. Grote
                                 Bret D. Grote
                                 PA I.D. No. 317273
                                 Abolitionist Law Center
                                 P.O. Box 8654
                                 Pittsburgh, PA 15221
                                 Telephone: (412) 654-9070
                                 bretgrote@abolitionistlawcenter.org

                                 /s/ Robert J. Boyle
                                 Robert J. Boyle
                                 277 Broadway
                                 Suite 1501
                                 New York, N.Y. 10007
                                 (212) 431-0229
                                 Rjboyle55@gmail.com
                                 NYS ID# 1772094
                                 Pro hac vice

                                 Counsel for Plaintiff
       Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 2 of 42




                             TABLE OF CONTENTS
                                                                                  Page

TABLE OF AUTHORITIES..……………………………………………………...ii

STATEMENT OF THE CASE……………………………………………………...1

QUESTIONS PRESENTED……………………………………………………....11

LEGAL ARGUMENT…………………………………………………………. ...12

  I.   A Reasonable Fact-Finder Could Conclude That Defendants Cowan, Lisiak and
       Khanum’s Refusal to Treat Plaintiff’s Hepatitis C with DAADs Constituted
       Deliberate Indifference to a Serious Medical Need in Violation of the Eighth
       Amendment……………………….………….………….………….………12

 II.   Plaintiff is no longer pursuing his claim of deliberate indifference to his skin
       condition…………….…………….…………….…………….…………….29

III.   Defendants Khanum and Saxon are not entitled to summary judgement for
       Plaintiff’s Eighth Amendment claim alleging deliberate indifference to Plaintiff’s
       hyperglycemia…………….…………….…………….…………....................29

IV.    Evidence that defendants Cowan, Lisiak and Khanum enforced a hepatitis C
       policy that deviated from the standard of care defeats their motion for summary
       judgment on plaintiff’s medical malpractice claim regardless of whether they had
       any role in creating the policy………………………………………………..33

 V.    Plaintiff’s claim for injunctive relief against DOC Defendants is moot……...34

CONCLUSION………………………………………………………......................35




                                            i
        Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 3 of 42



                          TABLE OF AUTHORITIES

Cases
                                                                             Page

Abu-Jamal v. Kerestes, 779 Fed.Appx. 893 (3d Cir. 2019)……………………..……22, 24

Abu-Jamal v. Wetzel, 16 Civ. 2000 (USDC-MDPA)………………………………….27

Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970)……………………………………..12

Amon v. Cort Furniture Rental, 85 F.3d 1074 (3d Cir. 1996)………………….…………12

Anderson v. Creighton, 483 U.S. 635 (1987) ……………………………………………23

Anderson v. Liberty Lobby, Inc. 477 U.S. 242 (1986)…………………………………….12

Barndt v. Pennsylvania Dept. of Corrections, 2011 WL 4830181 (M.D.Pa. 2011)…………...13

Beers-Capitol v. Whetzel, 256 F.3d 120 (3d Cir. 2001) …………………………………26

Bines v. Kulaylat, 215 F.3d 381 (3d Cir. 2000) ……………………………………...…26

Brown v. Johnson, 387 F.3d 1344 (11th Cir. 2004)………………………………………13

Brosseau v. Haugen, 543 U.S. 194 (2004) …………………………...…………………24

Carter v. City of Philadelphia, 181 F.3d 339, 356 (3d Cir. 1999) …………………………26

Celotex Corp. v. Catrett, 477 U.S. 317 (1986)…………………………………………...13

Christy v. Robinson, 216 F.Supp.2d 398 (D.N.J. 2002)…………………………………13

Consonery v. Pelzer, 558 Fed. Appx. 271, 275 (3d Cir. 2014) ………………………….25

De’lonta v. Johnson, 708 F.3d 520 (4th Cir. 2013) ……………………………….....14, 32

Durmer v. O’Carroll, 991 F.2d 64 (3d Cir. 1993)………………….….................13, 28, 32

Estelle v. Gamble, 429 U.S. 97 (1976)…………………………………………13, 13, 25

                                         ii
       Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 4 of 42



Farmer v. Brennan, 511 U.S. 825 (1994)……………………………………………….13

Filarsky v. Delia, 566 U.S. 377 (2012) ……………………………………………….22

Foreman v. Bureau of Prisons, 2007 WL 108457 (3d Cir. 2007) …………………………25

Forrester v. White, 484 U.S. 219 (1988) ………………………………………………19

Hope v. Pelzer, 536 U.S. 730 (2002) ………………………………………………….23

Meyers v. Majkic, 189 Fed. Appx. 142 (3d Cir. 2006) …………………………………26

Mitchell v. Forsyth, 472 U.S. 511 (1985) ………………………………………………23

Monmouth County Correctional Inst. Inmates v. Lanzaro, 834 F.2d 326 (3d Cir. 1987)…13, 32

Natale v. Camden County Correctional Facility, 318 F.3d 575 (3d Cir. 2003)…..13, 25, 28-29

Parkell v. Markell, 622 Fed. App’x. 136 (3d Cir. 2015). ………………………………28

Pearson v. Callahan, 555 U.S. 223 (2009) ………………………………………….19, 22

Pearson v. Prison Health Service, 850 F.3d 526 (3d Cir. 2017) ………………………23,25

Redden v. Ballard, 2018 WL 4327288, at *8 (S.D.W.Va. 2018) ………………………...20

Richardson v. McKnight, 521 U.S. 399 (1997) ………………………………………19.20

Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988)……………………………14,18

Roe v. Elyea, 631 F.3d 843 (7th Cir. 2011)……………………………………..….14, 32

Rouse v. Plantier, 182 F.3d 192 (3d Cir. 1999)………………………………....13, 25, 32

Schneyder v. Smith, 653 F.3d 313 (3d Cir. 2011)……………………………………..…23

Smith v. Jenkins, 919 F.2d 90 (8th Cir. 1990) …………………………………...…14, 32

Tolan v. Cotter, 572 U.S. 650 (2014)…...……………………………………...........12, 24

West v. Atkins, 487 U.S. 42 (1988) …………………………………………………...21
                                            iii
      Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 5 of 42




West v. Keve, 571 F.2d 158 (3d Cir. 1978……………………………………………..28

White v. Napoleon, 897 F.2d 103 (3d Cir. 1990) ………………………………………28

United States v. Lanier, 520 U.S. 259 (1997) …………………………………………..23

Statutes

42 U.S.C. § 1983……………………………………………………………………19




                                    iv
       Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 6 of 42



                                STATEMENT OF THE CASE

       On May 18, 2015, plaintiff Mumia Abu-Jamal, an incarcerated person at SCI

Mahanoy filed the initial complaint, Abu Jamal v. Kerestes, alleging a denial of his First

Amendment rights arising from a denial of visitation while hospitalized at an outside

facility. (Dkt. 1).1 Thereafter, the complaint was amended and causes of action added

alleging violations of his Eighth Amendment right to adequate medical care. The

gravamen of the current, Fourth Amended Complaint is that the defendants were

deliberately indifferent to Mr. Abu-Jamal’s serious medical needs 1) when they refused

to administer Direct Acting Anti-Viral Drugs (DAADs) to treat plaintiff’s progressing

hepatitis C infection, and 2) when they refused to monitor and treat dangerously

elevated glucose levels resulting in a life-threatening episode of diabetic ketoacidosis.

Dkt. 245, Fourth Amended Complaint (hereafter “4AC”). The Fourth Amended

Complaint, names, inter alia, defendants Cowan, Lisiak, Saxon, and Khanum as among

those responsible for the lack of medical treatment.

       Hepatitis C

       Hepatitis C is a virus that infects the liver cells. (Trooskin: Pl. Ex. 2, p. 1). More

than 17,000 people in the United States die each year from liver disease caused by

Hepatitis C, a death rate that is higher than that of any other infectious disease. (Dr.



1
 Numerals preceded by “Dkt” refer to the documents number assigned to the pleading on the
docket sheet.
                                              1
        Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 7 of 42



Trooskin: Pl. Ex. 2, p.1; CV Pl. Ex. 1).2 Even before the advanced stage of cirrhosis

individuals with chronic HCV can suffer from increased rates of heart attacks,

diabetes, decreased cognitive function, fatigue, joint pain, depression, sore muscles,

arthritis, various cancers, nerve damage and jaundice. (Trooskin: Pl. Ex. 2, p. 1). At

least 20 % of those suffering from chronic HCV will develop cirrhosis. (Trooskin, Pl.

Ex.2, p. 1). 5% of those who develop cirrhosis will develop hepatocellular carcinoma

annually. (Trooskin, Pl. Ex. 2, p. 1; Cowan: Dkt. 96, p. 21-22).3 20 % of chronic

hepatitis C patients will die from complications of the disease (liver cancer or

cirrhosis) (CDC Report: Pl. Ex. 6). Disease progression is measured by the extent of

scarring, or fibrosis, to the person’s liver. F0 and F1 indicates minimal scarring. F2 is

an intermediate stage while F3 indicates severe fibrosis and F4 indicates cirrhosis.

(Trooskin, Pl. Ex. 2, p. 2).

       Beginning in 2011, the Food and Drug Administration (FDA) began approving

a series of drugs, known as DAADs capable of curing hepatitis C infections.

(Trooskin, Pl. Ex. 2, p. 2). These drugs have come to have a 90-95% cure rate.

(Trooskin, Pl. Ex. 2, p. 3).




2 “Pl. Ex. ” refers to the Exhibits contained in the single Appendix filed in opposition to the DOC
Defendants and Medical Defendants motions for summary judgment.
3
  The transcript of the December 2015 preliminary injunction hearing is on file. Dkt. 94 refers to
the proceedings on December 18, 2015, Dkt. 95 refers to the proceedings on December 22, 2015
and Dkt. 96 refers to the proceedings on December 23, 2015.
                                                 2
       Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 8 of 42



      The American Association for the Study of Liver Diseases (AASLD) develops

nationwide standards for the care and treatment of chronic hepatitis C. (Trooskin, Pl.

Ex. 2, p. 1). As of June 2015, the AASLD recommended that all HCV patients be

treated with DAADs irrespective of fibrosis level but maintained prioritization

categories. (Pl. Ex. 4; Harris: Dkt. 94, p. 122). As of October 2015, the AASLD

abandoned prioritization and simply stated that all HCV patients should be treated

with DAADs without delay. (Pl. Ex. 5; Harris: Dkt. 94, p. 5-8; Trooskin, Pl. Ex. 2, p.

3). In December 2015, the Center for Disease Control stated that treatment with

DAADs was the standard of care in the United States irrespective of fibrosis level and

referred people to the AASLD for guidance. (Cowan: Dkt. 96, p. 33-34). Treatment

with DAADs would reduce to zero the probability of a hepatitis C patient progressing

to cirrhosis or liver cancer (Cowan: Dkt. 96, p. 22). Early treatment also offers a host

of other health benefits such as reducing fatigue, reducing the chance of diabetes and

renal and cardiological complications (Cowan: Dkt. 96, p. 26-28).

      The plaintiff, Mumia Abu-Jamal, is in the custody of the Pennsylvania

Department of Corrections (DOC) and housed at the State Correctional Institution at

Mahanoy. Id. In or about 2012, plaintiff tested positive for the anti-body of the

hepatitis C virus. (Medical Defendants’ Ex. A, p. 176-180). No follow-up testing to

determine whether plaintiff suffered from chronic hepatitis C was conducted. (Abu-

Jamal: Dkt. 94, p. 47; Trooskin, p. 9). Three and a half years later, and only after

protests, from plaintiff’s counsel, the medical defendants performed a diagnostic test
                                            3
       Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 9 of 42



that confirmed that plaintiff suffered from chronic hepatitis C. (Trooskin, Pl. Ex. 2, p.

9 Letters from Counsel: Pl. Ex. 7). The failure of medical defendants to perform such

follow-up tests in 2012 fell below the standard of care. (Trooskin: Pl. Ex. 2, p. 9).

      20-40% of chronic hepatitis C sufferers have skin conditions linked to hepatitis

C. (Article: Pl. Ex. 8). Although its severity has waxed and waned, plaintiff has

suffered from a frequently debilitating skin condition since the fall of 2014 to the

present. It has been diagnosed alternatively as eczema, psoriasis and pruritis. (See, e.g.

Medical Defendants Ex. A, p. 384, 386, 388-389, 386). Common dermatological

conditions such as psoriasis and pruritis have been linked to hepatitis C. (10; Harris:

Dkt. 94, p. 113-117). Drs. Schleicher and Cowan themselves admitted in their

testimony at the December 2015 preliminary injunction hearing that at least 20-40%

of hepatitis C patients suffer from skin conditions, including psoriasis and pruritis.

(Schleicher: Dkt. 95, p. 82; Cowan: Dkt. 96, p. 44). By February 2015 this pruritic

skin rash covered 75-80% of Plaintiff’s body. (Abu-Jamal: Dkt. 94, p. 49-50; Medical

Defendants’ Exhibit A, p. 384, 386, 389).

      One of the ways used to determine the liver fibrosis (scarring) level is to

determine the patient’s APRI score. (Cowan: Dkt. 95, p. 205). At lower numbers, i.e.

less than 1, the APRI score is unreliable as it will only identify 37% of those who

actually have already progressed to cirrhosis. (Cowan: Dkt. 96, p. 36; Trooskin, Pl. Ex.

2, p. 8). The best test for measuring liver damage is the transient elastography, also



                                            4
       Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 10 of 42



known as a Fibroscan (Trooskin, Pl. Ex. 2, p. 9). Plaintiff did not have a Fibroscan

until March 29, 2017 (Trooskin, Pl. Ex. 2, p. 9).

       The medical defendants were aware that plaintiff’s disease was progressing and

required immediate treatment. Beginning in October 2015 and lasting up to and

including plaintiff’s treatment with the DAADs in March 2017, his platelet levels were

below the normal range. (Med. Defs. App’x, Exhibit A, p. 95, 96, 97, 100, 1576, 1578,

1580, 1582, 1585, 1587, 1589). A reduction in platelet level is a sign of liver damage

caused by hepatitis C. (Cowan: Dkt. 96, p. 40-41).

       An abdominal ultrasound of the plaintiff performed at Schuylkill Medical

Center on March 16, 2015 showed that plaintiff’s liver was “echogenic suggesting

some degree of hepatic parenchymal disorder:” (Pl. Ex. 11, p. 1). A CT of plaintiff’s

abdomen conducted on April 15 , 2015 showed fatty infiltration of the liver consistent

with liver damage caused by hepatitis C. (Pl. Ex. 11, p. 2). A CT scan of the liver

conducted on May 14, 2005 at Geisinger Medical Center found that the “overall

appearance of [plaintiff’s] liver to be irregular, please correlate clinically for cirrhosis.”

(Pl. Ex. 11, P. 4). Except for bloodwork, medical defendants did no follow-up testing

of plaintiff’s liver such as a Fibroscan to determine the extent of liver damage.

       Another diagnostic tool for determining liver damage is the HALT-C score.

(Noel: Dkt. 96, p. 119-120). As of the fall of 2015, Plaintiff’s HALT-C score was 63,

meaning that there was a 63% chance that he had already progressed to cirrhosis.

(Noel: Dkt. 96, p. 120-123).
                                              5
      Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 11 of 42



      Notwithstanding the foregoing tests, defendants Khanum and Lisiak, and later

defendant Cowan, never recommended a Fibroscan or treatment with DAADs for

plaintiff. Defendants were doctors employed by the medical contractor, Correct Care

Solutions (CCS), and as such were responsible for plaintiff’s care while he was at SCI

Mahanoy and they were employed there. (Lisiak Deposition Transcript: Pl. Ex. 12 (p.

6-7, 9-10; Khanum Deposition Transcript: Pl. Ex. 13, p. 6-7, 8-9.) They were familiar

with his medical conditions, including his hepatitis C, as is evidenced by plaintiff’s

medical records containing their names. See also, Lisiak Deposition, passim; Khanum

Deposition, passim.

      At the time of his December 2015 preliminary injunction hearing testimony,

defendant Dr. Jay Cowan was a paid consultant of the Correct Care Solutions (CCS)

Hepatitis C treatment Committee for the Pennsylvania DOC. (Cowan: Dkt. 96, p. 4-

5). At about the same time, DOC Defendant Dr. Noel drafted the DOC’s 2015

interim hepatitis C protocol that purported to set criteria for treatment with DAADs.

(Noel: Dkt. 96, p. 99-101). The interim protocol did not prioritize treatment for all

inmates. Rather it was geared to identifying those with advanced disease. (Noel: Dkt.

96, p. 101, 127). Under it, only those hepatitis C patients with cirrhosis with

esophageal varices, i.e. portal hypertension were referred for further treatment. (Noel,

Dkt. 96, 105). If the patient had cirrhosis but no portal hypertension they were not

given treatment but simply evaluated every six months. (Noel: Dkt. 96, p. 106).



                                            6
      Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 12 of 42



   Defendant Cowan reviewed plaintiff’s medical records. (Cowan: Dkt. 96, p. 29).

He also attended meetings of the Committee during which plaintiff’s request for

treatment with DAADs was discussed. (Cowan: Dkt. 96, p. 5). The Committee

prepared a report that Dr. Cowan reviewed prior to its submission to the

Pennsylvania DOC. (Cowan: Dkt. 96, p. 28). That report determined that the Plaintiff

was ineligible for treatment with DAADs and rejected the AASLD’s

recommendations as mere “opinion”. (Dkt. 96, p. 6, 30, referring to Pl. Ex. 14). Dr.

Cowan agreed with and acquiesced in that decision even though he admitted at the

preliminary injunction hearing that the October 2015 AASLD guidelines eliminated

prioritization, and acknowledged that treatment for all with chronic hepatitis C

infections was the standard of care. That plaintiff was denied treatment without

medical justification was illustrated by Dr. Cowan’s admission that he would have

recommended treatment if plaintiff were not incarcerated. (Cowan: Dkt. 95, p. 211-

212; Dkt. 96 p. 4-5 33-37, 83, v2 211-212; Trooskin, Pl. Ex. 2, p. 6, 8-9). Defendant

Cowan acknowledged that the APRI score, upon which he relied to deny treatment, is

unreliable. (Dkt. 96, p. 36). Yet he determined that under the DOC protocol,

plaintiff’s condition should simply be monitored every 30-90 days. (Dkt. 95, p. 220).

      Defendants Khanum and Lisiak were to gather relevant diagnostic information

for use in treatment decisions by the DOC’s Hepatitis C Committee. (Khanum: Pl.

Ex. 13, p. 49-50; Lisiak Deposition: Pl. Ex. 12, p. 49-50). Even though both Khanum

and Lisiak are bound to follow the standard of care for treating medical patients, both
                                           7
      Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 13 of 42



abdicated this responsibility in declining to assess the need for treatment of plaintiff’s

hepatitis C and recommend such treatment. (Khanum Deposition, Pl. Ex. 13 p. 49-

50; Lisiak Deposition: Pl. Ex. 12, p. 52 (testifying they are bound by “the standard of

care of medicine, but we also do follow any protocol of treatment of any medical

condition in the DOC” and then testifying that he would not recommend anybody

for hepatitis C treatment pursuant to the DOC protocol)).

       In refusing to make that treatment recommendation, defendants Lisiak and

Khanum did not comment upon or even mention the diagnostic tests in plaintiff’s

medical chart, including but not limited to the May 15, 2015 CT scan conducted at

Geisinger Medical Center that showed that the structure of plaintiff’s liver was

irregular and that he should be “correlated” for cirrhosis. (Pl. Ex. 11).

       Defendants Cowan, Lisiak, and Khanum never ordered or recommended

treatment of plaintiff’s hepatitis C, even though they were aware that such was the

standard of care. In implementing the DOC’s hepatitis C protocol each participated

and acquiesced in an unconstitutional denial of necessary treatment for a serious

medical need. (Trooskin, Pl. Ex. 2, p. 6-8).

       The order authorizing plaintiff’s treatment with DAADs was issued on March

30, 2017 following this Court’s issuance of a preliminary injunction. See Abu-Jamal v.

Wetzel, 16 Civ. 2000, Dkt 23. The decision to treat was also made after it was

determined that plaintiff suffered from severe F4 cirrhosis with portal hypertension.

(Medical Defendants Exhibit A p. 1603 and Exhibits L and M). Had the plaintiff been
                                               8
      Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 14 of 42



treated with DAADs when they became available, it is “almost certain” that he would

have avoided further disease progression. (Cowan: Dkt. 96, p. 23; Trooskin, Pl. Ex. 2,

p. 4-5). Had plaintiff been treated with DAADs before his condition progressed to

cirrhosis, his risk of developing cirrhosis and/or liver cancer would have been

reduced to almost zero. (Cowan: Dkt. 96, p. 22; Trooskin, Pl. Ex. 2, p. 4-5). There was

no medical reason for failing to treat the Plaintiff earlier. (Trooskin, Pl. Ex. 2, p. 4-6;

Noel: Dkt. 96, p. 154). The delayed treatment accorded the plaintiff fell far below the

standard of medical care and is not medically defensible. (Trooskin: Pl. Ex. 2, p. 6).

       The failure to treat plaintiff earlier harmed his health. On February 16, 2017, an

abdominal ultrasound of plaintiff’s liver found chronic liver disease with portal

hypertension. (Medical Defendants Exhibit A, p. 1604). That the portal hypertension

was not seen in prior ultrasounds is evidence that scarring of the liver progressed

between 2015 and 2017. (Trooskin, Pl. Ex. 2, p. 12). Because he progressed to

cirrhosis before being treated with DAADs, plaintiff remains at higher risk for liver

cancer and liver failure that the general population and must undergo testing for liver

cancer every six months for the rest of his life. (Trooskin, Pl. Ex. 2, p. 12).

       Hyperglycemia

       In early 2015 Plaintiff’s blood glucose levels began to rise. By March 6, 2015,

they had risen to 419. (Med. Defs. Appx, Ex. A, p. 164.; Khanum Deposition

Transcript, P. Ex. 13, p. 22-24, 30; Saxon Deposition Transcript, Pl. Ex. 15, p. 19).

Despite defendants Saxon and Khanum being aware that plaintiff’s glucose was
                                              9
      Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 15 of 42



dangerously elevated, and that such elevation could result in diabetic ketoacidosis,

diabetic coma, or even death, neither of them took the minimal and obvious step to

measure his glucose level between March 6 and March 30, 2015. (Khanum Deposition

Transcript, Pl. Ex. 13, p. 22-27, 30, 35, 37, 47; Saxon Deposition Transcript, Pl. Ex.

15, p. 14, 19-20, 28). On March 30, 2015, Mr. Abu-Jamal lost consciousness and was

rushed to Schuylkill Medical Center where his blood glucose level was determined to

be 507. (Medical Defendants’ Exhibit A, p. 378-379; Medical Defendants Exhibit B,

p. 124-135). Upon his return to SCI Mahanoy, plaintiff experienced extreme

weakness. On one occasion when he rose to use the bathroom he fell to the ground

and remained there for 20-25 minutes before help arrived. (Abu-Jamal: Dkt 94, p. 62-

65; Medical Defendants Exhibit A, p. 960-961).

      On May 10, 2018, this Court denied in part and granted in part DOC and

medical defendants’ respective motions to dismiss the Fourth Amended Complaint.

Dkt. 272, 273. DOC defendants took an interlocutory appeal on issues of qualified

immunity and exhaustion of administrative remedies. Dkt. 278, Notice of Appeal. The

Third Circuit affirmed the district court’s ruling on appeal, remanding for further

proceedings. Abu-Jamal v. Kerestes, 779 Fed. Appx. 893 (3d Cir. 2019). Fact and expert

discovery in this matter have been completed. Medical defendants have filed a motion

for summary judgment, which plaintiff opposes herein.




                                           10
   Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 16 of 42



                                  Questions presented

1. Could a rational trier of fact find that defendants Cowan, Lisiak and Khanum
   were deliberately indifferent to a serious medical need when they participated in
   and/or acquiesced in the decision to deny plaintiff treatment with DAADs?

Suggested Answer: Yes

2. Should the Court grant defendants Lisiak, Khanum, and Saxon summary
   judgment on plaintiff’s Eighth Amendment claim regarding his skin condition
   since plaintiff is no longer pursuing that as a separate claim but rather as part of
   the hepatitis C Eighth Amendment claim?

Suggested Answer: Yes

3. Could a rational trier of fact conclude that Defendants Khanum and Saxon
   were deliberately indifferent to a serious medical need with respect to plaintiff’s
   hyperglycemia?

Suggested Answer: Yes

4. Do disputes of material fact require a trial on plaintiff’s medical malpractice
   hepatitis C claim against medical defendants?

Suggested Answer: Yes

5. Should the Court grant medical defendants motion for summary judgment on
   plaintiff’s claim for injunctive relief pertaining to his hepatitis C claims as these
   claims are now moot?

Suggested Answer: Yes




                                         11
        Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 17 of 42



                                    Legal Argument

   I.      A Reasonable Fact-Finder Could Conclude That Defendants Cowan,
           Lisiak, and Khanum’s Refusal to Treat Plaintiff’s Hepatitis C with
           DAADs Constituted Deliberate Indifference to a Serious Medical
           Need in Violation of the Eighth Amendment.

The Summary Judgment Standard.

        The party seeking summary judgment bears the burden of establishing that no

genuine issue of material fact exists and the undisputed facts establish the movant’s

right to judgment as a matter of law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157

(1970). This burden remains with the moving party “regardless of which party would

have the burden of persuasion at trial.” Amon v. Cort Furniture Rental, 85 F.3d 1074,

1080 (3d Cir. 1996). The duty of the court is not to weigh the evidence and determine

the truth of the matter but to determine whether there are issues to be tried. Anderson

v. Liberty Lobby, Inc. 477 U.S. 242, 249 (1986). In making that determination, the court

is to draw all inferences in favor of the party against whom summary judgment is

sought, viewing the factual assertions in materials such as affidavits, exhibits and

depositions in the light most favorable to the party opposing the motion. Anderson,

477 U.S. at 255. “[T]he evidence of the non-movant is to be believed, and all

justifiable inferences are to be drawn in his favor.” Tolan v. Cotter, 134 S.Ct. 1861, 1863

(2014). “‘if…there is any evidence in the record from any source from which a

reasonable inference in the [nonmoving party’s] favor may be drawn, the moving




                                            12
       Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 18 of 42



party simply cannot obtain summary judgment…’”. Amon, 85 F.3d at 1081 (quoting

Celotex Corp. v. Catrett, 477 U.S. 317, at 330, n.2 (1986)).

The Right to Medical Care Under the Eighth Amendment

       Prison officials “have an obligation to provide medical care for those whom it

is punishing by incarceration.” Estelle v. Gamble, 429 U.S. 97, 103 (1976). To prevail on

an Eighth Amendment medical care claim, a plaintiff “must show (i) a serious medical

need, and (ii) acts or omissions by prison officials that indicate a deliberate

indifference to that need.” Natale v. Camden County Correctional Facility, 318 F.3d 575,

582 (3d Cir. 2003).

       “Hepatitis C constitutes the type of ‘serious medical need’ which triggers

Eighth Amendment scrutiny in a corrections context.” Barndt v. Pennsylvania Dept. of

Corrections, 2011 WL 4830181 *9 (M.D.Pa. 2011); see also, Christy v. Robinson, 216

F.Supp.2d 398, 413 (D.N.J. 2002) and Brown v. Johnson, 387 F.3d 1344, 1351 (11th Cir.

2004). Deliberate indifference to a serious medical need “requires proof that the

official ‘knows of and disregards an excessive risk to inmate health or safety.’” Natale,

318 F.3d at 582 (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994).

       Denial of a life-saving treatment with no medical justification is the definition

of “deliberate indifference.” Farmer, 511 U.S. at 837 (knowledge of and disregard of an

excessive risk to inmate health and safety constitutes deliberate indifference.) See also

Estelle, 429 U.S. at 104; Durmer v. O’Carroll, 991 F.2d 64, 68 (3d Cir. 1993); Monmouth

County Correctional Inst. Inmates v. Lanzaro, 834 F.2d 326, 346-47 (3d Cir. 1987); Rouse v.
                                              13
      Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 19 of 42



Plantier, 182 F.3d 192, 197 (3d Cir. 1999). Likewise, deviation from the accepted

standard of care for treating an illness without medical justification constitutes

evidence of deliberate indifference to serious medical needs. Roe v. Elyea, 631 F.3d

843, 862-63 (7th Cir. 2011) (“a substantial departure from accepted professional

judgment, practice, or standards” without medical justification is deliberate

indifference); De’lonta v. Johnson, 708 F.3d 520, 525-26 (4th Cir. 2013) (failure to

provide care consistent with prevailing standard states a claim under the Eighth

Amendment); Smith v. Jenkins, 919 F.2d 90, 93 (8th Cir. 1990) (treatment that deviates

from professional standards may amount to deliberate indifference).

       “A defendant in a civil rights action must have personal involvement in the

alleged wrongs[.]” Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988).

Participation in or knowledge and acquiescence to a constitutional violation will

support a finding of personal involvement. Id.

   Defendant Dr. Jay Cowan

       The record readily establishes, largely through defendant Cowan’s own

testimony that he had sufficient personal involvement in the decision to deny Mr.

Abu-Jamal treatment in accordance with the standard of care for hepatitis C.

   Defendant Dr. Jay Cowan was a paid consultant of Correct Care Solutions, the

contract health provider for the Pennsylvania DOC. He became part of its Hepatitis

C Treatment Committee in October 2015. That Committee made treatment

recommendations to the DOC. (Dkt. 96, p. 4-5). He reviewed plaintiff’s medical
                                            14
      Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 20 of 42



records. (Cowan: Dkt. 96, p. 29). He attended meetings of the Committee during

which Plaintiff’s request for treatment with DAADs was discussed. (Cowan: Dkt. 96,

p. 5). The Committee prepared a report that Dr. Cowan reviewed and joined prior to

its submission to the Pennsylvania DOC (Cowan: Dkt. 96, p. 28). That report

determined that the plaintiff was ineligible for treatment with DAADs and rejected

the AASLD’s recommendations as mere “opinion”. (Dkt. 96, p. 6, 30, referring to Pl.

Ex. 14). According to the Committee upon which Dr. Cowan sat:

              It is our recommendation that Mr. [MA-J] be continued in
              the HCV chronic care clinic with ongoing evaluation for
              HCV consistent with the BHCS guidelines for the evaluation
              of HCV virema…Mr. Abu-Jamal does not have clinically
              apparent portal hypertension

(Pl. Ex. 14). In other words, Dr. Cowan opined that under the DOC protocol unless

plaintiff’s condition deteriorated to cirrhosis with portal hypertension, he need not be

treated Id. See also (Cowan: Dkt 95, p. 220). Notwithstanding the foregoing Cowan

himself admitted that as of December 2015, treatment with DAADs was the standard

of care for all HCV patients irrespective of fibrosis level. (Cowan: Dkt. 96, p. 33-35;

Trooskin, Pl. Ex. 2, p. 3).

   Dr. Cowan sought to justify the denial of treatment through reliance on plaintiff’s

APRI score, an indicator of liver damage. According to Dr. Cowan, under that test,

Mr. Abu-Jamal was a fibrosis level 2 and would not qualify for treatment under the

DOC’s protocol. (Dkt., 96, p. 66-67; 75). That decision fell below the standard of

care. As of October 2015, the AASLD’s guidelines stated that all HCV patients should
                                           15
      Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 21 of 42



be treated irrespective of fibrosis level. (AASLD October 2015 Guidelines, Pl. Ex. 5,

p. 1-2; Trooskin, Pl. Ex. 2, p-3-4). But Dr. Cowan’s deliberate indifference to

plaintiff’s health went beyond that. Dr. Cowan knew that the APRI test upon which

he relied was not reliable. It identifies only 37% of those who actually have cirrhosis.

(Cowan: Dkt. 96, p. 36; Trooskin: Pl. Ex. 2, p. 8-9). He was also aware that as of

December 2015, plaintiff’s platelet levels were, and had been, below normal for

months. Plaintiff also suffered from anemia. As defendant Cowan admitted, both

conditions are signs of HCV disease progression (Cowan: Dkt. 96, p. 41, 56-57). In

addition, Dr. Cowan knew of the CT scan of plaintiff’s liver conducted at Geisinger

Medical Center in May 2015. That test found the shape of plaintiff’s liver to be

irregular and suggested that the result be correlated for cirrhosis. (Cowan: Dkt. 96, p.

59-61). Defendant Cowan ignored the recommendations of Dr. Ramon Gadea, an

infectious disease specialist. In September 2015, Dr. Gadea stated that plaintiff’s skin

condition “could be secondary to Hepatitis C” and that if a rheumatology

consultation ruled out other disorders “consider obtaining approval for hepatitis C

treatment.” (Gadea Report: Pl. Ex. 9; Trooskin: Pl. Ex. 2, p. 11). When other

disorders were ruled out, plaintiff was still not treated with the DAADs. (Id.). Dr.

Cowan simply recommended that plaintiff be monitored every 30 to 90 days. (Cowan:

Dkt. 95, p. 220). This fell below the standard of care. As Dr. Trooskin has opined:

             Mere observation and “monitoring” of HCV patients with
             no medical treatment is medically inappropriate, falls below
             the standard of care, and risks the life of the individual with
                                           16
       Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 22 of 42



             HCV. Delaying treatment has a variety of adverse effects
             including increasing risk of death, causing irreversible liver
             damage and needlessly prolonging suffering associated with
             the disease.

(Trooskin, Pl. Ex. 2, p. 6). Dr. Cowan’s deliberate indifference caused harm to

Plaintiff:

             The PA DOC failed to adhere to the standard of care and
             did not even adhere to their own flawed protocol when they
             failed to recognize the presence of cirrhosis in Mr. Abu-
             Jamal in a timely fashion. They unnecessarily delayed
             curative treatment allowing damage to Mr. Ab-Jamal’s liver
             to progress resulting in the development of portal
             hypertension.

   A vivid illustration of how denial of treatment to Mr. Abu-Jamal had no medical

justification was Dr. Cowan’s admission that he would have recommended treatment

for Mr. Abu-Jamal if the plaintiff were not incarcerated and could afford to pay for

the DAADs. (Cowan: Dkt. 96, p. 33-35; 68).

       Defendant Cowan participated and/or acquiesced in a decision to withhold

treatment from plaintiff despite his knowledge that the treatment was necessary to

prevent worsening medical harm and constituted the standard of care for treatment of

hepatitis C. Rode, 845 F.2d at 1207. A rational trier of fact could conclude that he had

sufficient personal involvement in the denial of HCV treatment under Rode. 845 F.2 at

1207. His motion for summary judgment should be denied.




                                           17
      Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 23 of 42



   Defendants Drs. Lisiak and Khanum

    Defendants Lisiak and Khanum, personal involvement in failing to treat plaintiff’s

HCV is shown through 1) their adherence to the DOC protocol despite its deviation

from the standard of care, 2) their failure to conduct necessary diagnostic tests, and 3)

their acquiescence in a policy of withholding medical care despite its being medically

necessary to prevent plaintiff’s condition from further deteriorating. (Khanum

Deposition: Pl. Ex. 13, p. 49-50; Lisiak Deposition: Pl. Ex. 12, p. 52).

      Defendants Lisiak and Khanum knew that plaintiff tested positive for the

hepatitis C antibody in 2012, yet they failed to order a test for more than three years

to see if he had an active infection. This fell below the standard of care. (Harris: Dkt.

94, p. 127; Trooskin: Pl. Ex. 2, p. 9). But they had further reason to investigate and

move to treat his hepatitis C. A March 2015 ultrasound and a May 2015 CT scan in

April 2015 revealed evidence of liver damage consistent with cirrhosis (Pl. Ex. 11)

      Defendants Lisiak and Khanum were very familiar with plaintiff’s severe skin

condition. Yet despite the recommendations of infectious disease specialist Ramon

Gadea they never pursued testing or treatment of his hepatitis C, even after plaintiff

and his counsel were advocating for such informally and in court. Instead, the medical

record shows them taking no action in regard to his hepatitis C, and their own

testimony implicates them in accepting no role in treating their patient’s hepatitis C

other than obtaining diagnostic information. (Khanum Deposition: Pl. Ex. 13, p. 49-

50; Lisiak Deposition, Pl. Ex. 12 p. 52). Accordingly, they were involved in plaintiff’s
                                           18
      Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 24 of 42



non-treatment of a serious medical need despite being aware of his condition and the

obvious risks it posed. They are not entitled to summary judgment.

          a. Defendants are not entitled to qualified immunity

                 i. As private contractors, defendants are precluded by Supreme
                    Court precedent from asserting the defense of qualified
                    immunity

      “Officials who seek exemption from personal liability have the burden of

showing that such an exemption is justified by overriding considerations of public

policy.” Forrester v. White, 484 U.S. 219, 224 (1988). As the private medical defendants

stated in their brief on this issue, “[t]he doctrine of qualified immunity protects

government officials from liability[.]” Medical Defs.’ Brief in Support of Summary

Judgment, p. 4 (quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009)) (emphasis

added). The U.S. Supreme Court has recognized “that private actors are not

automatically immune” when subject to a lawsuit pursuant to 42 U.S.C. § 1983.

Richardson v. McKnight, 521 U.S. 399, 412 (1997). Instead, the Supreme Court has

instructed that the history and purpose of qualified immunity must be assessed in the

context of each case in order to determine if qualified immunity applies to a private

actor operating under color of state law. Id. at 402-04.

      The CCS medical defendants failed to meet their burden of showing that

qualified immunity should be extended to them. They did not discuss or even cite

Richardson, which is directly on-point and dispositive on this issue, and instead relied

on a non-binding district court opinion of dubious merit.
                                            19
       Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 25 of 42



       In Richardson, the Supreme Court held that defendant prison guards who were

employed at a private prison facility contracted with the state of Tennessee were not

entitled to a defense of qualified immunity. Id. at 401. Central to the Court’s ruling

were the following: 1) the Court’s determination that there was no historical support

for extending such immunity to “private individuals working for profit” to administer

prisons, Id. at 404-07; 2) the “competitive market pressures” involved in the private

prison industry vitiated the policy rationalizations behind the qualified immunity

construct as the threat of competition will in theory incentivize both constitutional

compliance and optimal performance, Id. at 409; and 3) privatization itself carries with

it a greater prospect of insurance-coverage and indemnification, thus cutting against

the potential deterring of qualified job applicants due to the prospect of civil liability.

Id. at 411. There is no meaningful distinction between Richardson’s analysis of these

factors in regard to two prison guards and the case before this Court in regard to the

medical defendants. All were employed by a private contractor who was providing

services (correctional in nature in Richardson, medical services in this case) on an

institutional scale for profit. The private contractors in Richardson and this case face

the same respective market pressures.4 If anything, the rationale for extending

qualified immunity is weaker in this case than it was in Richardson, as the latter



4
 Corizon, Wexford Health Services, Correct Care Solutions are among the companies that have
been contracted to provide medical care to patients incarcerated in the PA DOC in the past decade
alone.
                                                20
       Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 26 of 42



involved a use of force claim that arguably implicated the Supreme Court’s concerns

over staff timidity in carrying out their job functions in an environment where there

may be little time for studied reflection. Medical defendants here, however, are

implicated in months-long conduct informed by a deliberate, thought-out, slow-

moving policy determination to deny medical care to plaintiff for reasons of cost.

       Defendants rely on a district court case from West Virginia as precedent for the

proposition that a private medical contractor can enjoy qualified immunity. Medical

Defs.’ Brief, p. 7-8. That case, Redden v. Ballard, however, itself relies on two inapposite

cases for this holding. 2018 WL 4327288, at *8 (S.D.W.Va. 2018). The first, West v.

Atkins, does not discuss qualified immunity at all; it merely determines that the

conduct of contracted employees may still be the basis for a § 1983 suit. 487 U.S. 42,

54 (1988) (conduct of private physician employed to provide medical services in state

prison “is fairly attributable to the State”). The second case, Filarsky v. Delia, concerns

a fireman who brought a § 1983 suit against the city of Rialto, California and its hired

private attorney. 566 U.S. 377 (2012). The Court held that the private attorney could

still seek qualified immunity, but specifically distinguished its ruling from that

of Richardson, stating:

       Our decisions in Wyatt v. Cole, supra, and Richardson v. McKnight, supra, are
       not to the contrary . . .

       In Richardson, we considered whether guards employed by a privately run
       prison facility could seek the protection of qualified immunity. Although
       the Court had previously determined that public-employee prison guards
       were entitled to qualified immunity, see Procunier v. Navarette, 434 U.S. 555,
                                            21
      Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 27 of 42



      98 S. Ct. 855, 55 L. Ed. 2d 24 (1978), it determined that prison guards
      employed by a private company and working in a privately run prison
      facility did not enjoy the same protection. We explained that the various
      incentives characteristic of the private market in that case ensured that the
      guards would not perform their public duties with unwarranted timidity
      or be deterred from entering that line of work. 521 U.S., at 410-411, 117,
      S. Ct. 2100, 138 L. Ed. 2d 540.

Filarsky, 566 U.S. at 392-93.

      Like Richardson, the medical defendants herein were employed by a for-profit

private contractor to provide services at an institutional level. They are far more akin

to the private prison guards in Richardson than the contract attorney hired as an

individual (i.e. not employed by a for-profit, private company) to assist the

government in performing a limited function. Thus, the sole case defendants cite for

the proposition that they can raise qualified immunity is completely inapposite.

      Having failed to meet their burden in showing that they are even permitted to

raise a defense of qualified immunity, their motion for summary judgment should be

denied.

                ii. In the alternative, defendants’ deliberate indifference to
                    plaintiff’s need for hepatitis C treatment means he is not
                    entitled to qualified immunity

      The medical defendants seek qualified immunity without so much as

referencing the Third Circuit’s decision on this issue in this very case. In that

decision, Abu-Jamal v. Kerestes, 779 Fed.Appx. 893 (3d Cir. 2019), the Court held that

Mr. Abu-Jamal had articulated a violation of a clearly established right. For the same



                                            22
       Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 28 of 42



reasons, this Court should deny defendants Cowan, Lisiak, and Khanum’s motion for

summary judgment on qualified immunity..

       A defendant is not entitled to qualified immunity if plaintiff’s facts 1) “make

out a violation of a constitutional right,” and 2) “the right at issue was ‘clearly

established’ at the time of defendant’s alleged misconduct.” Pearson v. Callahan, 555

U.S. 223, 815-816 (2009). A right is clearly established when its contours are

“sufficiently clear that a reasonable official would understand that what he is doing

violates that right.” Hope v. Pelzer, 536 U.S. 730, 739 (2002) (internal quotation and

citation omitted). “This is not to say that an official action is protected by qualified

immunity unless the very action in question has previously been held unlawful, see

Mitchell v. Forsyth, 472 U.S. 511, 535 n. 12 (1985); but it is to say that in light of pre-

existing law the unlawfulness must be apparent.” Id. (quoting Anderson v. Creighton, 483

U.S. 635, 640 (1987).

       There need not be precedent involving “fundamentally similar” facts to the

case at issue holding the government’s conduct unlawful. Hope, 536 U.S. at 740-41;

United States v. Lanier, 520 U.S. 259, 268 (1997). “[G]eneral statements of the law are

not inherently incapable of giving fair and clear warning, and in other instances a

general constitutional rule already identified in the decisional law may apply with

obvious clarity to the specific conduct in question, even though ‘the very action in

question has [not] previously been held unlawful[.]’” Id. at 270-71 see also Schneyder v.

Smith, 653 F.3d 313, 329 (3d Cir. 2011). “The salient question is whether the state of
                                              23
      Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 29 of 42



the law and the time of the incident provided ‘fair warning’ to the defendants that

their alleged conduct was unconstitutional. Tolan v. Cotton, 134 S.Ct. 1861, 1866 (2014).

When making a qualified immunity determination on a motion for summary

judgment, a court must view the evidence in the light most favorable to the non-

movant, even where, as here, the movant’s argument is limited to the “clearly

established” prong. Tolan v, Cotton, 134 S.Ct. at 1866.

      The Third Circuit addressed the question of how to frame the clearly

established right in this case in its holding denying DOC defendants qualified

immunity at the motion to dismiss stage:

      At the time of the relevant events, it was clearly established that denying
      particular treatment to an inmate who indisputably warranted that
      treatment for nonmedical reasons would violate the Eighth
      Amendment. See id. at 346-47. Despite the Department Defendants’
      framing, Abu-Jamal’s complaint does not rest on the appropriateness of
      the policy itself or a general right to be treated with the new antiviral drugs.
      Rather, Abu-Jamal pleads that he had chronic Hepatitis C and cirrhosis,
      his medical condition was worsening, he was a candidate for the antiviral
      drugs, there was consensus among the medical community that “everyone
      with chronic [H]epatitis C be treated with those antiviral drugs irrespective
      of disease stage,” JA 3318, and despite all of this, the Department
      Defendants denied him antiviral drug treatment for purely cost and non-
      medical reasons.

Abu-Jamal, 779 Fed. Appx. at 900. This holding is dispositive, and it again requires

rejection of medical defendants’ qualified immunity defense as plaintiff has produced

ample evidence that would allow a finder of fact to determine that defendants Cowan,

Lisiak, and Khanum participated and acquiesced in denying him hepatitis C treatment

for non-medical reasons. See supra, p. 2-8.
                                              24
      Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 30 of 42



       The Third Circuit’s holding in this case was not a novel statement of the law. In

fact, the standard for assessing medical care claims under the Eighth Amendment has

been clearly established for 40 years. Deliberate indifference to a serious medical need

“requires proof that the official ‘knows of and disregards an excessive risk to inmate

health or safety.’” Natale, 318 F.3d at 582. This is not a “general” standard, especially

when applied to the specific context of Mr. Abu-Jamal’s case. Brosseau v. Haugen, 543

U.S. 194, 195, 198 (2004) (inquiry as to whether conduct violated clearly established

law must be made “in light of the specific context of the case” and “construing

facts…in a light most favorable to [the nonmovant]”).

       In a series of cases, the Third Circuit has recognized that when prison officials

act with deliberate indifference to a serious medical need qualified immunity is not

available. Rouse, 182 F.3d at 201 (3d Cir. 1999) (remanding for determination of

“whether each of the individual defendants acted in an objectively unreasonable

manner” in regard to insulin-dependent class members for purposes of determining

qualified immunity issue); Pearson v. Prison Health Service, 850 F.3d 526, 542 n.6 (3d Cir.

2017) (recognizing that “[I]t was sufficiently clear at the time of these events that

exposing an inmate to the kind of severe and protracted pain and mental anxiety

alleged in this case could expose an official to Eighth Amendment liability”); Consonery

v. Pelzer, 558 Fed. Appx. 271, 275 (3d Cir. 2014) (recognizing Estelle standard for

prison medical care claims was “clearly established”); Foreman v. Bureau of Prisons, 2007

WL 108457 at *3 (3d Cir. 2007) (“[I]n deciding if individual defendants are entitled to
                                            25
      Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 31 of 42



qualified immunity [in prison medical care case], this Court must determine whether

they acted with deliberate indifference to Foreman’s serious medical needs.”); Meyers v.

Majkic, 189 Fed. Appx. 142, 143 (3d Cir. 2006) (“It is now well established that

deliberate indifference to the serious medical needs of a prisoner can rise to the level

of a constitutional violation”); Bines v. Kulaylat, 215 F.3d 381, 385 (3d Cir. 2000)

(recognizing that qualified immunity determination in prison medical care claim

required factual analysis of whether defendant was deliberately indifferent to serious

medical need). If a plaintiff can establish as a factual matter that defendants acted with

deliberate indifference to a serious medical need then qualified immunity will be

unavailing as a defense.

       The above-cited cases established that the deliberate indifference standard itself

vitiates defendants’ qualified immunity defense as it is a form of intentional

wrongdoing, and is therefore by definition unreasonable. Carter v. City of Philadelphia,

181 F.3d 339, 356 (3d Cir. 1999); Beers-Capitol v. Whetzel, 256 F.3d 120, 142 n.15 (3d

Cir. 2001) (citing Carter). In Carter, the Third Circuit explicated how a finding of

deliberate indifference will defeat a qualified immunity defense:

       Qualified immunity protects official action “if the officer’s behavior was
       ‘objectively reasonable’ in light of the constitutional rights affected.” If
       Carter succeeds in establishing that the DA’s Office defendants acted
       with deliberate indifference to constitutional rights – as Carter must in
       order to recover under section 1983 – then a fortiori their conduct was
       not objectively reasonable.

Carter, 181 F.3d at 356.

                                            26
      Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 32 of 42




       The medical defendants argue that the right to HCV treatment was not clearly

established as those standards were “evolving”. (Medical Defendants’ Brief, p. 11).

The medical defendants are wrong. In October 2015, the AASLD abandoned

prioritization and issued guidelines stating that all HCV patients be treated with

DAADs irrespective of fibrosis level. (AASLD October 2015 Guidelines: Pl. Ex. 5).

Defendant Cowan admitted that as of December 2015, the Center for Disease

Control, deferring to the AASLD, stated that treatment with DAADs was the

standard of care for all chronic HCV patients. (Cowan: Dkt. 96, p. 33-35). In denying

plaintiff treatment, the medical defendants relied upon a protocol that itself fell below

the standard of care. (Trooskin: Pl. Ex. 2, p. 7-9). That the AASLD issued a press

release stating that their might be circumstances beyond the control of the medical

provider to delay treatment does not alter the fact that the standard of care was to

treat everyone irrespective of fibrosis level. In its decision granting Plaintiff’s motion

for a preliminary injunction, this Court agreed that both the interim protocol and

November, 2016 protocol were deficient and fell below the standard of care. Abu-

Jamal v. Wetzel, 16 Civ. 2000, Dkt 23, p. 32-33.

       The medical defendants further argue that delay in treatment was appropriate

and did not violate an established right because plaintiff had no “obvious” signs of

cirrhosis. (Medical Defendants’ Brief p. 12). Of course, waiting until an HCV patient

develops cirrhosis to administer curative treatment falls well below the standard of

                                            27
      Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 33 of 42



care. (Trooskin: Pl. Ex. 2, p. 3-5). In addition, the medical defendants’ assertion is

belied by the record. Plaintiff’s platelet level, a sign of disease progression was

consistently below normal from October 2015 until he began treatment with DAADs

in March 2017. (Med. Defendants Ex. A, p. 95, 96, 97, 100, 1576, 1578, 1580, 1582,

1585, 1587, 1589). Diagnostic tests revealed structural changes to plaintiff’s liver. (Pl.

Ex. 11). A CT scan performed at Geisinger Medical Center in May 2015 showed the

shape of the liver to be “irregular” and that those findings be “correlated” for

cirrhosis. (Id. at p. 4). In late 2015, plaintiff’s HALT-C score had risen to 63,

meaning that there was a 63% chance that he was already suffering from cirrhosis.

(Noel: Dkt. 96, p. 120-123). These “obvious” signs of disease progression were

ignored, causing harm to Plaintiff. (Trooskin: Pl. Ex. 2, p. 9-11). Instead of curing

the disease with a readily available drug, defendant Cowan acquiesced in opting for

“active surveillance” and ineffective palliative measures. This fell below the standard

of care in existence in 2015. (Trooskin: Pl. Ex. 2, p. 6).This refusal to provide a

known cure placed Mr. Abu-Jamal at an “excessive risk” to health and safety. Natale,

318 F.3d at 582. The palliative measures that were administered do not constitute

treatment as they are knowingly less effective that a cure. Durmer, 991 F.2d at 69;

White v. Napoleon, 897 F.2d 103, 109-11 (3d Cir. 1990); West v. Keve, 571 F.2d 158, 162

(3d Cir. 1978); Parkell v. Markell, 622 Fed. App’x. 136, 141 (3d Cir. 2015).

       Similarly, defendants Lisiak and Khanum acquiesced in a policy of non-

treatment and did not conduct necessary diagnostic tests that would have identified
                                            28
         Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 34 of 42



the extent of disease progression. For these reasons, defendants are not entitled to

qualified immunity.


   II.      Plaintiff is no longer pursuing his claim of deliberate indifference to
            his skin condition

         Plaintiff is no longer pursuing, as a separate claim, his claim of deliberate

   indifference to his skin condition. Rather, the suffering plaintiff experienced as a

   result of the defendants’ deliberate indifference to his hepatitis C is one part of the

   damages resulting from the failure to treat the hepatitis C.




   III.     Defendants Khanum and Saxon are not entitled to summary
            judgement for Plaintiff’s Eighth Amendment claim alleging
            deliberate indifference to Plaintiff’s hyperglycemia

         As already recognized supra, to prevail on an Eighth Amendment medical care

claim, a plaintiff “must show (i) a serious medical need, and (ii) acts or omissions by

prison officials that indicate a deliberate indifference to that need.” Natale, 318 F.3d at

582.

         Defendants do not challenge that hyperglycemia is a serious medical condition

requiring treatment. Instead, defendant Saxon acknowledged that untreated

hyperglycemia resulting in in diabetic ketoacidosis could cause diabetic coma or death,


                                              29
       Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 35 of 42



as well as dehydration, hypokalemia (low potassium), hypernatremia (high sodium

levels in the blood), and encepalopathy. (Saxon Deposition, Pl. Ex. 15, p. 26:9-28:13).

Defendant Khanum did as well, testifying that diabetic ketoacidosis caused by

elevated glucose can cause somebody to lose consciousness, have seizures, or even

die. (Khanum Deposition, Pl. Ex. 13 47:15-19). Both were aware that Mr. Abu-Jamal

had an elevated glucose level of 419 in March 2015. (Saxon Deposition, Pl. Ex. 15

19:12-22; Khanum Deposition, Pl. Ex. 13, p. 24:15-19 (testifying that 419 is “high

above normal”)). Both also acknowledged that elevated glucose requires monitoring

and treatment if it does not resolve on its own. (Saxon Deposition, Pl. Ex. 15, p.

20:20-24 (would have ordered another test of his glucose level if Abu-Jamal was not

on steroids); Khanum Deposition, Pl. Ex. 13, p. 37:8-10 (acknowledging glucose

levels remaining over 400 should be treated)). Saxon even testified that it is possible

for steroids to cause hyperglycemia that persists even after the course of steroids is

complete, thus showing his awareness of the risk that an elevated glucose level of 419

may not resolve on its own. (Saxon Deposition, Pl. Ex. 15, p. , 21:14-24).

       Rather than perform the brief, simple Accu-chek5 procedure that would have

permitted them to assess whether or not his glucose level had lowered, or to perform

several tests in order to assess whether his glucose stabilized, they utterly disregarded

the risk, provided no monitoring or treatment of his condition. (Saxon Deposition, Pl.


5
 Accu-Chek is a “proprietary blood glucose measuring system used for home monitoring of
glucose.” https://medical-dictionary.thefreedictionary.com/Accu-Chek+system.
                                              30
       Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 36 of 42



Ex. 15, p. 20:5-19; Khanum Deposition, Pl. Ex. 13, p. 25:15-17; 26:18-27:13

(testifying that “somebody coming in with . . . high glucose” should be given a

fingerstick)).

       Dr. Lisiak testified to what seems obvious enough: elevated glucose should be

monitored and that “may start with one Accu-Chek” and if it remains elevated “you

may want to treat the glucose.” (Lisiak Deposition, Pl. Ex. 12, p. 24:1-25:3).

       The obvious, minimal requirement for them was to track his glucose level so as

to provide any necessary treatment interventions. Plaintiff’s expert, Dr. Stacey

Trooskin, declared that the failure to monitor or treat his hyperglycemia was a “far

from the standard of care of the management of hyperglycemia”:

       Although Dr. Khanum noted the glucose of 419 in the note, there is no
       clear recommendation made for adding medication to control the
       hyperglycemia nor is there an order for a recheck of his blood glucose.
       Steroids are known to elevate blood glucose, particularly among those
       with glucose intolerance and at risk for diabetes and to leave this
       unmonitored after obtaining such a high reading, while recommending the
       continuation of steroids, is far from the standard of care of the
       management of hyperglycemia. Mr. Abu-Jamal should have had a repeat
       glucose check immediately upon receipt of that elevated glucose reading
       of 419 and a urinalysis which showed 3+ glucose on 3/6/15. On 3/24/15
       Mr. Abu-Jamal had a sick call. The provider noted that the patient stated
       he “was not taking HCTZ because it made him pee a lot”. Frequent
       urination is a side effect of the diuretic HCTZ, but it is also a manifestation
       of uncontrolled diabetes and with a recent blood glucose reading of 419
       that had not been acted upon the provider should have recognized this as
       a warning sign. Instead, Mr. Abu-Jamal’s blood pressures were reviewed
       and he was switched to Norvasc. There was no mention of concern for
       hyperglycemia in the setting of recent steroid use. Six days later on
       3/30/15 Mr. Abu-Jamal was hospitalized in the intensive care unit of the
       Schuylkill medical center with diabetic ketoacidosis, a serious and life
       threatening manifestation of uncontrolled blood glucose.
                                             31
      Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 37 of 42




(Trooskin: Pl. Ex. 2, p. 10). In a supplemental report, Dr. Trooskin responded to

defendants’ expert’s odd claim that defendants were right not to monitor or treat

plaintiff’s hyperglycemia:

       Dr. Peniston states in his expert report that “treating hyperglycemia from
       the affect of steroids could prove catastrophic” and uses this as the
       rationale for ignoring Mr. Abu-Jamal’s elevated blood glucose and glucose
       in the urine and suggesting that it was appropriate care. While it may not
       be appropriate to start a patient on steroids with hyperglycemia on a long
       acting 24 hour insulin, a glucose reading of 419 (normal would be under
       100) warrants close follow up. A repeat check upon receipt of the elevated
       laboratory result would have been medically appropriate and close
       monitoring of blood glucose at meals three times a day with sliding scale
       insulin (short acting insulin dosed to proportionally to the glucose reading)
       is an appropriate next step in managing hyperglycemia in a patient on
       steroids or recently on steroids.

(Trooskin Supplemental Report: Pl. Ex. 3).

   Given the enormity of the risks posed by diabetic ketoacidosis, failure to conduct a

simple Accu-Chek certainly manifests a refusal to provide necessary treatment, a

deviation from the standard of care, and the assumption that it will hopefully resolve

on its own is certainly a knowingly less effective manner of treating hyperglycemia

than actually checking his glucose level. As all three formulations – no treatment,

knowing deviation from accepted standard, and knowingly providing less effective

treatment – all constitute deliberate indifference, a reasonable fact-finder could clearly

find for Plaintiff on this claim. Accordingly, defendant Khanum and Saxon’s motions

for summary judgment should be denied. Durmer, 991 F.2d at 68; Monmouth County

Correctional Inst. Inmates, 834 F.2d at 346-47; Rouse, 182 F.3d at 197; Roe, 631 F.3d at
                                             32
      Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 38 of 42



862-63 (“a substantial departure from accepted professional judgment, practice, or

standards” without medical justification is deliberate indifference); De’lonta, 708 F.3d

at 525-26 (failure to provide care consistent with prevailing standard states a claim

under the Eighth Amendment); Smith v. Jenkins, 919 F.2d at 93 (treatment that

deviates from professional standards may amount to deliberate indifference).

   Defendants’ assertions that they believed his hyperglycemia would resolve on its

own are self-serving and not dispositive. Given Dr. Trooskin’s opinion, a reasonable

fact-finder could conclude that the defendants’ purported explanation for failing to do

a simple Accu-Chek is simply a post-hoc rationalization for not doing what they know

they should have done. It is plainly insufficient to constitute a mere difference in

professional judgment. Plaintiff has produced expert testimony that defendants

‘Khanum and Saxon’s failures were a gross deviation from the appropriate standard of

care, Trooskin Report Pl. Ex. 2 p. 10, and that both defendants deviated despite being

aware of the risks faced by untreated hyperglycemia. (Saxon Deposition, Pl. Ex. 15, p.

26:9-28:13; Khanum Deposition, Pl. Ex. 13, p. 47:15-19). Plaintiff is entitled to a trial

on his hyperglycemia claim against defendants Saxon and Khanum.

   IV.    Evidence that defendants Cowan, Lisiak and Khanum enforced a
          hepatitis C policy that deviated from the standard of care defeats their
          motion for summary judgment on plaintiff’s medical malpractice
          claim regardless of whether they had any role in creating the policy

   For the reasons already articulated in plaintiff’s discussion of the Eighth

Amendment claim in regard to hepatitis C treatment, the medical defendants’ motion

                                            33
        Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 39 of 42



for summary judgment on the medical malpractice claim should be denied. Contrary

to defendants’ argument, Dr. Trooskin’s report implicates the entirety of plaintiff’s

medical care, including but not limited to their failure to treat his hepatitis C. Section

VI states that the “practices and policies” for hepatitis C treatment “deprived Mr. Abu-

Jamal the necessary medical care for his serious medical condition. (Trooskin, Pl. Ex.

2, p. 8). Her analysis then notes that “Mr. Abu-Jamal had evidence of cirrhosis on

imaging (abdominal ultrasound from 4/1/15, CT chest, abdomen and pelvis from

5/17/15), critical clues in his bloodwork (intermittently low platelets and low

albumin) and evidence suggestive of extrahepatic manifestations of HCV (diabetes

and a rash) in 2015, yet these were ignored by the PA DOC because his APRI score

was not consistently above 2.” (Id. at 9). Her report expressly indicates that the

diagnostic indicators, all present in Plaintiff’s medical records, requiring more precise

testing for liver damage and treatment were precisely those indicators in front of

defendants Lisiak, Saxon, and Khanum. They enforced, implemented, and otherwise

acquiesced in an unconstitutional deviation from the standard of care. Accordingly,

their motion for summary judgment should be denied.

   V.      Plaintiff’s Claim for Injunctive Against the DOC Defendants Is Moot


        For the reason given previously, that plaintiff has been treated and achieved

SVR pursuant to this Court’s grant of preliminary injunctive relief, plaintiff agrees that

the claim for injunctive relief is moot.

                                            34
      Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 40 of 42



                                     Conclusion
      In conclusion, plaintiff requests that this court deny medical defendants’

motion for summary judgment as to defendants Cowan, Lisiak, and Khanum on

plaintiff’s Eighth Amendment and medical malpractice claims pertaining to his

hepatitis C, and to deny defendants Khanum and Saxon motion for summary

judgment on plaintiff’s hyperglycemia Eighth Amendment claim



                                        /s/ Bret D. Grote
                                        Bret D. Grote
                                        PA I.D. No. 317273
                                        Abolitionist Law Center
                                        P.O. Box 8654
                                        Pittsburgh, PA 15221
                                        Telephone: (412) 654-9070
                                        bretgrote@abolitionistlawcenter.org

                                        /s/ Robert J. Boyle
                                        Robert J. Boyle
                                        277 Broadway
                                        Suite 1501
                                        New York, N.Y. 10007
                                        (212) 431-0229
                                        Rjboyle55@gmail.com
                                        NYS ID# 1772094
                                        Pro hac vice

                                       Counsel for Plaintiff


DATE: June 4, 2020




                                          35
      Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 41 of 42



                                 CERTIFICATION
      I hereby certify that the foregoing brief consists of 8896 words as measured by
Microsoft Word’s word-counting function and is in compliance with this Court June
1, 2020 order permitting Plaintiff to file a brief not to exceed 12800 words.
Dated : June 4, 2020                           /s/Robert J. Boyle
                                               ROBERT J. BOYLE
                                               Attorney for Plaintiff




                                          36
      Case 3:15-cv-00967-RDM Document 332 Filed 06/04/20 Page 42 of 42



                          CERTIFICATE OF SERVICE
     I hereby certify that I served a copy of this Brief in Opposition to Medical
Defendants Motion for Summary Judgment upon each defendant in the following
manner:


                                  Service By ECF:

        For Defendants Kerestes, DelBalso, Norris, Oppman, and Steinhart:
                           Vincent Mazeski, Esquire
                    Pennsylvania Department of Corrections
                           1920 Technology Parkway
                           Mechanicsburg, PA 17050
                                  lneal@pa.gov

                      For Defendants Lisiak, Khanum, and Saxon:
                             Samuel H. Foreman, Esquire
                              Caitlin Goodrich, Esquire
                               sforeman@wglaw.com
                               cgoodrich@wglaw.com




                                                    /s/Robert J. Boyle
                                                    Robert J. Boyle
                                                    277 Broadway
                                                    Suite 1501
                                                    New York, N.Y. 10007
                                                    (212) 431-0229
                                                    NY Bar No. 1772094
                                                    Admitted Pro Hac Vice

Dated: June 4, 2020




                                         37
